Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission IDS filed on 06/21/2022 has been entered.


Response to Amendment
3.	The amendments filed on 04/07/2022 have been fully considered and are made of record.
	a. Claims 1, 4, 25 and 30 have been amended.
	b. Claims 7, 9, 11-12, 14-15, 17-20, 23, 26, 28 and 32-33 have been cancelled.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory J. Cohan (Reg. NO. 40,959) on 04/28/2022.

The application has been amended as follows: 

Claim 25. (Currently amended) An apparatus for assessing the effect of a production chemical on a water and oil emulsion comprising the production chemical, the apparatus comprising:
a pair of electrodes configured to be arranged across the emulsion comprising the production chemical at a detection site, wherein the production chemical is added upstream of the detection site;
a power source connected across the pair of electrodes and configured to apply a potential difference across the pair of electrodes; and
a processing unit;
wherein the processing unit is configured to:
measure the current flowing through the emulsion due to the applied potential difference, and 
use this measured current to provide an indication of the stability of the emulsion and thereby the effect of the production chemical; and
wherein the apparatus is configured to be provided across a pipe carrying the emulsion.

Reason for Allowance

5.	Claims 1-6, 8, 10, 13, 16, 21-22, 24-25, 27 and 29-31 are allowed. Examiner’s reasons for allowance are following:

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 25: 
As to claims 1-6, 8, 10, 13, 16, 21-22, 24 the present invention is direct to a method of assessing the effect of a production chemical on the stability of a water and oil emulsion, the emulsion comprising the production chemical, wherein the method comprises: Independent claim 1 identifies the uniquely distinct features of “providing a water and oil emulsion flowing in a pipe; subsequently adding the production chemical to the emulsion upstream of a detection site; applying a potential difference across the emulsion at the detection site”.
As to claims 25, 27 and 29-31 the present invention is direct to an apparatus for assessing the effect of a production chemical on a water and oil emulsion comprising the production chemical, the apparatus comprising: Independent claim 25 identifies the uniquely distinct features of “a pair of electrodes configured to be arranged across the emulsion comprising the production chemical at a detection site, wherein the production chemical is added upstream of the detection site”.
The closest prior art, Sun et al. (Pub NO. US 2010/0180663 A1), Bowden et al. (Pub No. US 2006/0278584 A1) teaches System and Method for Production Chemical, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


                                                                                                                                                                                                                                                                                                                                                                                             /CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858